FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                         February 11, 2016
                        _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
RONALD C. CALHOUN,

      Petitioner - Appellant,

v.                                                         No. 15-1285
                                                  (D.C. No. 1:13-CV-02837-CBS)
CAROLYN W. COLVIN, Acting                                    (D. Colo.)
Commissioner Social Security
Administration,

      Respondent - Appellee.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before GORSUCH, McKAY, and BACHARACH, Circuit Judges.
                  _________________________________

      Ronald C. Calhoun appeals from the denial of his motion to extend the time to

file a notice of appeal in his Social Security case. Exercising jurisdiction under

28 U.S.C. § 1291 and 42 U.S.C. § 405(g), we affirm in part and dismiss in part.

      Mr. Calhoun worked as a civil engineer and mechanical engineer. In 1995, he

was awarded Social Security disability benefits because of kidney disease. After he

received a kidney transplant, his condition improved, and his benefits were

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
terminated (effective September 2003) in a 2005 decision. He did not appeal at the

time, but since then he has tried to challenge that termination by filing new

applications for benefits and raising the issue in those proceedings. He does not

contend that he is unable to work; to the contrary, he concedes that he is physically

able to work. The real issue, he asserts, is that his benefits were improperly

terminated in 2005.

      This appeal arises from an April 2, 2013, administrative law judge decision

denying a 2011 application for benefits. That decision became the Commissioner’s

final decision when the Appeals Council denied review. Mr. Calhoun appealed to the

district court, where he consented to have a magistrate judge preside over the case.

He again challenged the 2005 termination of benefits. On March 24, 2015, the

magistrate judge held that he could not consider the termination because the only

administrative decision properly before the district court was the 2013 denial of

benefits. The magistrate judge affirmed the 2013 decision.

      On May 26, 2015, Mr. Calhoun inquired as to the status of the case. The next

day, on May 27, the court informed him the case had been decided and enclosed a

copy of the March 24 decision. Mr. Calhoun received this mailing by the end of

May. On June 29, he moved for an extension of time to appeal from the March 24

decision. Identifying Fed. R. App. P. 4(a)(5) and 4(a)(6) as the only sources of

authority to grant an extension, the magistrate judge determined that Mr. Calhoun

could satisfy neither rule and denied relief. Mr. Calhoun then appealed to this court.



                                           2
       Although Mr. Calhoun proceeds pro se, he must “follow the same rules of

procedure that govern other litigants.” Garrett v. Selby Connor Maddux & Janer,

425 F.3d 836, 840 (10th Cir. 2005) (internal quotation marks omitted). “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional requirement.” Bowles v.

Russell, 551 U.S. 205, 214 (2007). The only timely notice of appeal relates to the

July 6, 2015, order denying the extension, and so that is the only order before this

court for review. We have no jurisdiction to review the district court’s March 24

merits decision.

      Mr. Calhoun argues he was denied due process because he was not notified of

the March 24 decision in a timely manner. He complains that there is no proof that

the court mailed the decision to the correct address. But even assuming Mr. Calhoun

did not receive a copy of the March 24 decision until the court responded on May 27,

Mr. Calhoun was afforded due process.

      Fed. R. Civ. P. 77(d)(2) provides that “[l]ack of notice of the entry does not

affect the time for appeal or relieve—or authorize the court to relieve—a party for

failing to appeal within the time allowed, except as allowed by Federal Rule of

Appellate Procedure 4(a).” Fed. R. App. P. 4(a)(5) allows the district court to grant

an extension if a party moves for one within 30 days of the expiration of the original

appeal period. And Fed. R. App. P. 4(a)(6) preserves a party’s right to appeal if the

party did not receive a court judgment—so long as the party acts within 180 days of

the decision or 14 days of receiving actual notice of the decision, whichever is

earlier. Mr. Calhoun acknowledges receiving a copy of the March 24 decision by the

                                            3
end of May. If he had promptly filed his motion for an extension, he would have

been eligible for relief under either Rule 4(a)(5) or 4(a)(6). But he did not file his

motion until June 29, more than 30 days after his original appeal period expired and

more than 14 days after he received the March 24 decision. Because of this delay, by

the time he filed his motion for extension, the magistrate judge had no power to grant

it. Mr. Calhoun’s inability to appeal the March 24 decision thus was caused by his

own delay, not a failure of process.

       Mr. Calhoun also seeks to attack the March 24 merits decision, asserting that

he was denied due process because the magistrate judge misconstrued his case,

complaining that the magistrate judge ruled differently than the district judge

previously assigned to the case, and raising issues related to the 2005 termination of

benefits. But as stated, the only decision properly before this court is the denial of

the extension of time to appeal. Because we lack jurisdiction to review the March 24

merits decision, we do not address these arguments.

       The district court’s July 6, 2015, order denying an extension of time to appeal

is affirmed. The arguments as to the March 24, 2015, decision are dismissed for lack

of jurisdiction.


                                             Entered for the Court


                                             Monroe G. McKay
                                             Circuit Judge




                                            4